DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 8, filed 30 December 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The new title is accepted.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Though claims 1 – 6 recite a "display data generation device" comprising circuitry, a system claim requires at least two distinct limitations of hardware.  A single hardware limitation doesn't define a system specifically enough to be anything more than a black box.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brazy et al. (US 2012/0204875) in view of Nicholson et al. (US 5,471,401).  
Regarding independent claim 1, Brazy teaches a display data generation device comprising circuity configured to: 

Brazy does not expressly disclose extract, from a plurality of waveform patterns predetermined as normal waveform patterns a waveform pattern having a highest degree of similarity to the input signal for each interval of the input signal by using a degree of similarity that is a degree to which waveforms are similar to each other, however Brazy does disclose as each new current waveform 122 is generated and displayed, the waveform 122 from the previous breath cycle is transferred to the group of non-current waveforms 124 (paragraph 47) and the control system of ventilator system 10 is configured to cause the display of one or more graphs of ventilator data for one time period (e.g., a current breath cycle) overlaid or superimposed over one or more graphs of ventilator data for other, different time periods (e.g., one or more preceding breath cycles) (paragraph 35).  Nicholson discloses steps of when a present waveform is acquired, it is first compared to each member of the library until a sufficiently close match is found, and if a sufficiently close match is found in the library, the corresponding frequency-domain representation is retrieved from the library and no further calculations are required, and if no sufficiently close match is found in the library, the present waveform's corresponding frequency-domain representation is calculated using any well-known technique, such as the Fast Fourier Transform, then both the waveform and its corresponding frequency domain representation are placed in the library, replacing if necessary the least-used member in the library (column 2, lines 30 – 44).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Brazy's system to maintain a waveform library of differently distinct waveform based on the various sections of the waveform input, as taught by the concept of Nicholson, and 
The combination of Brazy’s and Nicholson’s systems teaches generate a comparison waveform based on the waveform pattern extracted for each interval (Brazy, paragraph 35: the control system of ventilator system 10 is configured to cause the display of one or more graphs of ventilator data for one time period (e.g., a current breath cycle) overlaid or superimposed over one or more graphs of ventilator data for other, different time periods (e.g., one or more preceding breath cycles)); 
generate and output display data for displaying a waveform of the input signal and the comparison waveform (Brazy, paragraph 29: Display Unit 54; Figures 3, 4, and 7 - 12).

Regarding dependent claim 2, the combination of Brazy’s and Nicholson’s systems teaches wherein intervals are subsequently defined such that each of the intervals overlaps an interval of the intervals that is adjacent to each of the intervals (Brazy, paragraph 35: the control system of ventilator system 10 is configured to cause the display of one or more graphs of ventilator data for one time period (e.g., a current breath cycle) overlaid or superimposed over one or more graphs of ventilator data for other, different time periods (e.g., one or more preceding breath cycles)), and 
the circuity is configured to generate the comparison waveform by repeating, for one interval of the intervals and an interval of the intervals that is adjacent to the one interval (Brazy, paragraph 47: as each new current waveform 122 is generated and displayed, the waveform 122 
(i) a first waveform pattern among the waveform patterns that has a highest degree of similarity to a portion of the input signal cut out from the input signal during a first interval (Brazy, paragraph 49: the control system is configured to automatically analyze the non-current waveforms using proper statistical tools to identify a baseline waveform corresponding to normal patient breath or normal ventilator function; Nicholson, column 2, lines 30 – 44: when a present waveform is acquired, it is first compared to each member of the library until a sufficiently close match is found, and if a sufficiently close match is found in the library, the corresponding frequency-domain representation is retrieved from the library and no further calculations are required) and 
(ii) a second waveform among the waveform patterns that has a highest degree of similarity to a portion of the input signal cut out from the input signal during a second interval overlapping the first interval (Brazy, paragraph 47: as each new current waveform 122 is generated and displayed, the waveform 122 from the previous breath cycle is transferred to the group of non-current waveforms 124; Nicholson, column 2, lines 30 – 44: when a present waveform is acquired, it is first compared to each member of the library until a sufficiently close match is found, and if a sufficiently close match is found in the library, the corresponding frequency-domain representation is retrieved from the library and no further calculations are required).

Regarding dependent claim 3, Brazy does not expressly disclose wherein the circuity is further configured to determine, for each of the intervals, the degree of similarity between the 
Brady discloses wherein the circuity is further configured to generate and output display data for displaying the waveform of the input signal, the comparison waveform, and a result of the determination (paragraph 59: a subsequent waveform (e.g., the current waveform) is compared to one or more of the non-current waveforms to identify an abnormality in the breathing of the patient or in the operation of the ventilation system).  

Regarding dependent claim 4, the combination of Brazy’s and Nicholson’s systems teaches wherein the circuity is further configured to learn the waveform patterns from a learning signal having waveforms that indicate different types of patterns (Brazy, paragraph 49: the control system is configured to automatically analyze the non-current waveforms using proper statistical tools to identify a baseline waveform corresponding to normal patient breath or normal ventilator function; Nicholson, column 2, lines 30 – 44: if no sufficiently close match is found in 

Regarding dependent claim 5, the combination of Brazy’s and Nicholson’s systems teaches wherein the circuity is configured to generate the comparison waveform based on the degree of similarity of the waveform patterns extracted during the respective intervals (Brazy, paragraph 35: the control system of ventilator system 10 is configured to cause the display of one or more graphs of ventilator data for one time period (e.g., a current breath cycle) overlaid or superimposed over one or more graphs of ventilator data for other, different time periods (e.g., one or more preceding breath cycles)).

Regarding dependent claim 6, Brazy teaches wherein the circuity is configured to synthesize, from the first waveform pattern and the second waveform pattern, the synthesis pattern in a range where the first interval and the second interval overlap each other (paragraph 35: the control system of ventilator system 10 is configured to cause the display of one or more graphs of ventilator data for one time period (e.g., a current breath cycle) overlaid or superimposed over one or more graphs of ventilator data for other, different time periods (e.g., one or more preceding breath cycles)).

.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612